 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    LANITA MARIE KAPUSTIK,

 8                                  Plaintiff,             CASE NO. C18-1590-MAT

 9           v.
                                                           ORDER GRANTING PLAINTIFF’S
10    NANCY A. BERRYHILL, Deputy                           APPLICATION TO PROCEED IN
      Commissioner of Social Security for                  FORMA PAUPERIS
11    Operations,

12                                  Defendant.

13

14          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff does

15   not appear to have funds available to afford the $400.00 filing fee.

16          (1)     The Clerk is directed to send a copy of this Order to pro se plaintiff; and

17          (2)     The Clerk is directed to send to plaintiff a copy of the Notice of Initial Assignment

18   and Consent to Proceed before a United States Magistrate Judge.

19          DATED this 2nd day of November, 2018.

20

21                                                        A
                                                          Mary Alice Theiler
22                                                        United States Magistrate Judge

23

     ORDER GRANTING PLAINTIFF’S
     APPLICATION TO PROCEED IN FORMA
     PAUPERIS
     PAGE - 1
